                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE

   LEWIS COSBY,                                 )
   KENNETH R. MARTIN,                           )
   as beneficiary of the                        )
   Kenneth Ray Martin Roth IRA, and             )
   MARTIN WEAKLEY,                              )
   on behalf of themselves and                  )
   all others similarly situated,               )
                                                )
                 Plaintiffs,                    )
                                                )
   v.                                           )      No.:   3:16-CV-121-TAV-DCP
                                                )
   KPMG, LLP,                                   )
                                                )
                 Defendant.                     )


                                           ORDER

          WHEREAS, on June 29, 2020, Magistrate Judge Poplin issued, among other things:

   (1) a Report and Recommendation that Plaintiffs’ Motion to Certify the Classes, Appoint

   Class Representatives, and Appoint Class Counsel [Doc. 172] be granted (the “Class

   Certification R&R”); (2) a Memorandum and Order denying in part and granting in part

   Defendant’s Motion to Exclude the Reports and Testimony of Chad Coffman [Doc. 171]

   (the “Daubert Order”); and (3) a Memorandum and Order granting Plaintiffs’ Motion to

   Substitute [Doc. 167] and ordering Plaintiffs to file an amended complaint substituting the

   names of the Plaintiffs within 14 days (together, the “June 29, 2020 Recommendations and

   Orders”);




Case 3:16-cv-00121-TAV-DCP Document 190 Filed 08/07/20 Page 1 of 3 PageID #: 20382
          WHEREAS, on July 2, 2020, the Court entered an Order regarding the scheduling

   for the filing of objections to or appeals from the June 29, 2020 Recommendations and

   Orders (the “July 2 Order”);

          WHEREAS, on July 13, 2020, Plaintiffs filed a Third Amended Complaint;

          WHEREAS, on July 27, 2020, the KPMG filed objections to the Class Certification

   R&R [Doc. 178] and the Daubert Order [Doc. 179], and Plaintiffs filed a limited objection

   to the Daubert Order [Doc. 177];

          WHEREAS, on July 27, 2020, KPMG filed a Third Motion to Dismiss the Third

   Amended Complaint [Doc. 180];

          WHEREAS, on July 31, 2020, KPMG filed a two-page Motion to Stay all

   Proceedings Pending a Decision on its Partial Motion to Dismiss the Third Amended

   Complaint (the “Motion to Stay”), supported by a six-page memorandum [Doc. 187];

          WHEREAS, pursuant to the Court’s July 2 Order, the parties’ oppositions to the

   objections are due on August 24, 2020; and

          WHEREAS, pursuant to the Court’s July 2 Order, the parties’ replies in support of

   their objections are due on September 2, 2020;

          WHEREAS, the Court instructed the parties that the Motion to Dismiss would be

   held in abeyance pending the filing of a motion to stay, responses, and briefing, all of which

   were to be filed on an expedited basis;

          WHEREAS, Plaintiffs have now requested a briefing schedule for the Motion to

   Stay that would permit Plaintiffs to respond no later than September 25, 2020;

                                                 2


Case 3:16-cv-00121-TAV-DCP Document 190 Filed 08/07/20 Page 2 of 3 PageID #: 20383
         WHEREAS, KPMG opposes Plaintiffs’ request for an extended briefing schedule

   on the Motion to Stay;

         Therefore, in light of the above and KPMG’s opposition to Plaintiffs’ request, it is

   hereby ORDERED AS FOLLOWS:

         1.     Plaintiffs’ Opposition to the Motion to Stay shall be filed no later than
                Friday, August 14, 2020; and

         2.     KPMG’s Reply in Further Support of its Motion to Stay shall be filed no later
                than Friday, August 21, 2020.

         IT IS SO ORDERED.


                                     s/ Thomas A. Varlan
                                     UNITED STATES DISTRICT JUDGE




                                              3


Case 3:16-cv-00121-TAV-DCP Document 190 Filed 08/07/20 Page 3 of 3 PageID #: 20384
